                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 1 of 23 Page ID #:3111




                           1   KENDALL BRILL & KELLY LLP
                               Alan Jay Weil (63153)
                           2    ajweil@kbkfirm.com
                               Shauna E. Woods (300339)
                           3    swoods@kbkfirm.com
                               10100 Santa Monica Blvd., Suite 1725
                           4   Los Angeles, California 90067
                               Telephone: 310.556.2700
                           5   Facsimile: 310.556.2705
                           6   FINNEGAN, HENDERSON, FARABOW,
                                GARRETT & DUNNER, LLP
                           7   Mark Sommers (admitted pro hac vice)
                                mark.sommers@finnegan.com
                           8   Patrick Rodgers (pro hac vice forthcoming)
                                patrick.rodgers@finnegan.com
                           9   901 New York Avenue, NW,
                               Washington, DC 20001-4413
                      10       Telephone: (202) 408-4064
                               Facsimile: (202) 408-4400
                      11       Morgan E. Smith (SBN 293503)
                                morgan.smith@finnegan.com
                      12       3300 Hillview Avenue
                               Palo Alto, CA 94304
                      13       Telephone: (650) 849-6600
                               Facsimile: (650) 849-6666
                      14
                               Attorneys for Defendant
                      15       Le-Vel Brands, LLC
                      16
                                                   UNITED STATES DISTRICT COURT
                      17                          CENTRAL DISTRICT OF CALIFORNIA
                      18
                               THRIVE NATURAL CARE, INC.,                Case No. 2:21-CV-02022-DOC-KES
                      19
                                                 Plaintiff,              DEFENDANT LE-VEL’S
                      20                   v.                            REPLY IN SUPPORT OF
                                                                         MOTION TO TRANSFER
                      21       LE-VEL BRANDS, LLC,                       VENUE PURSUANT TO 28 U.S.C.
                                                                         § 1404
                      22                         Defendant.
                      23                                                 Judge: Hon. David O. Carter
                                                                         Date: May 3, 2021
                      24                                                 Time: 8:30a.m.
                                                                         Courtroom: 9D
                      25

                      26

                      27                          REDACTED VERSION OF DOCUMENT
                      28                          PROPOSED TO BE FILED UNDER SEAL
Kendall Brill                  603293271                                                Case No. 2:21-CV-02022-DOC-KES
& Kelly LLP
10100 Santa Monica Blvd.                           LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 2 of 23 Page ID #:3112




                           1                                                  TABLE OF CONTENTS
                           2   I.          The Court Has Great Discretion to Transfer this Case ................................... 2
                           3   II.         TNC Concedes Its Claims Could Have Been Brought in Texas ..................... 2
                           4   III.        Le-Vel Has No Significant Contacts to this District ....................................... 3
                           5   IV.         TNC Likewise Lacks “Significant Contacts” With This District ................... 6
                           6   V.          The Center of Gravity of This Dispute Is in the Eastern District of Texas,
                                           and the Nearby Northern District of Texas ..................................................... 7
                           7
                               VI.         Witness Convenience Favors Transfer .......................................................... 11
                           8
                               VII. TNC’s Choice of Forum Has Little Weight in the Transfer Analysis .......... 15
                           9
                               VIII. Local Interests Favor Texas........................................................................... 16
                      10
                               IX.         The Parties’ Relative Size Does Not Outweigh the Other Factors ............... 16
                      11
                               X.          Conclusion ..................................................................................................... 17
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

Kendall Brill
& Kelly LLP
                               603293271                                            i                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                        LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 3 of 23 Page ID #:3113




                           1                                             TABLE OF AUTHORITIES
                           2                                                                                                                           Page(s)
                           3   Federal Cases
                           4   Allstar Marketing Grp., LLC v. Your Store Online, LLC,
                                  666 F. Supp. 2d 1109 (C.D. Cal. 2009) ............................................................... 6, 15
                           5
                               Armor All/STP Prod. Co. v. TSI Prod., Inc.,
                           6     No. 3:17-CV-1131 (MPS), 2018 WL 9812123 (D. Conn. Aug. 30,
                                 2018) .......................................................................................................................... 8
                           7
                               Callidus Software, Inc. v. Xactly Corp.,
                           8     No. SA-CV12-01432 JAK, 2013 WL 12136523 (C.D. Cal. Mar. 11,
                                 2013) ........................................................................................................................ 16
                           9
                               Cascades Projection LLC v. NEC Display Sols. of Am., Inc.,
                      10         No. CV 15-00273 SJO (RZX), 2015 WL 12698454 (C.D. Cal. June 5,
                                 2015) .......................................................................................................................... 2
                      11
                               Dep’t of Parks & Recreation v. Bazaar Del Mundo Inc.,
                      12         448 F.3d 118 (9th Cir. 2006) ..................................................................................... 9
                      13       E. & J. Gallo Winery v. F. & P.S.p.A.,
                                  899 F. Supp. 465 (E.D. Cal. 1994) ............................................................................ 2
                      14
                               Estrella v. Freedom Financial Network, LLC,
                      15          No. SACV 09-0189 DOC (ANx), 2009 WL 10678991 (C.D. Cal. July
                                  9, 2009) .................................................................................................................... 11
                      16
                               Fed. Deposit Ins. Corp. for BankUnited, FSB v. First Priority Fin., Inc.,
                      17         No. CV 15-03776 MMM, 2015 WL 13357439 (C.D. Cal. Nov. 10,
                                 2015) .......................................................................................................................... 2
                      18
                               Fontaine v. Washington Mut. Bank, Inc.,
                      19         No. CV 08-5659 PSG (Ex), 2009 WL 1202886 (C.D. Cal. Apr. 30,
                                 2009) ........................................................................................................................ 12
                      20
                               Gates Learjet Corp. v. Jensen,
                      21         743 F.2d 1325 (9th Cir. 1984) ................................................................................. 12
                      22       Hackwith v. Apple Inc.,
                                 No. CV 09-3482-VBF, 2009 WL 10674053 (C.D. Cal. Aug. 12, 2009) .......... 16, 17
                      23
                               Jones v. GNC Franchising, Inc.,
                      24          211 F.3d 495 (9th Cir. 2000) ..................................................................................... 2
                      25       Kabushiki Kaisha Megahouse v. Anjar Co. LLC,
                                 No. 2:14-cv-00598 CAS, 2014 WL 5456523 (C.D. Cal. Oct. 20, 2014) .................. 9
                      26
                               Kiewet Infrastructure W. Co. v. Samson Rope Techs.,
                      27          Case No. SA CV 19-02501-DOC-ADS, 2020 WL 5092914 (C.D. Cal.
                                  Mar. 6, 2020) ............................................................................................... 12, 15, 16
                      28

Kendall Brill
& Kelly LLP
                               603293271                                         ii                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                      LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 4 of 23 Page ID #:3114




                           1   Knoll, Inc. v. Modway, Inc.,
                                 No. 5:19-cv-2238-DDP, 2020 WL 6784346 (C.D. Cal. Nov. 17, 2020) .................. 4
                           2
                               Le-Vel Brands, LLC v. Thrive Market, Inc.,
                           3      No. 2:17-cv-08951-AFM, Dkt. 1 (C.D. Cal. Dec. 13, 2017) .................................... 6
                           4   Mad Dogg Athletics Inc. v. Hart Wood Inc.,
                                 No. CV 09-7027-GAF-FMO, 2009 WL 10673203 (C.D. Cal. Dec. 30,
                           5     2009) ........................................................................................................................ 17
                           6   Mirza v. Cent. Asia Inst.,
                                 No. CV 14-1542 MMP, 2014 WL 12663437 (C.D. Cal. May 27,
                           7     2014) ........................................................................................................................ 17
                           8   Mitchell v. Deutsche Bank Nat’l Tr. Co.,
                                  No. SACV 15-01307-CJC, 2015 WL 12867746 (C.D. Cal. Oct. 29,
                           9      2015) ........................................................................................................................ 15
                      10       Motorola Mobility, Inc. v. Microsoft Corp.,
                                 No. 11-3136, 2011 WL 5834923 (N.D. Cal. Nov. 21, 2011).................................... 7
                      11
                               Newthink LC v. Lenovo (U.S.) Inc.,
                      12         No. 2:12-cv-5443-ODW(JCx), 2012 WL 6062084 (C.D. Cal. Dec. 4,
                                 2012) ........................................................................................................................ 11
                      13
                               Pyrocap Int’l Corp. v. Ford Motor Corp.,
                      14          259 F. Supp 2d 92 (D.D.C. 2003)............................................................................ 15
                      15       Secured Mail Solutions, LLC v. Advanced Image Direct, LLC,
                                  No. SACV 12-01090-DOC, 2013 WL 8596579 (C.D. Cal. Jan. 30,
                      16          2013) .................................................................................................................. 2, 7, 9
                      17       Skee Ball, Inc. v. Full Circle United,
                                  No. C-11-04930 EDL, 2011 WL 6749013 (N.D. Cal. Dec. 22, 2011) ..................... 2
                      18
                               Sparling v. Hoffman Constr. Co.,
                      19          864 F.2d 635 (9th Cir. 1988) ..................................................................................... 2
                      20       Teleconference Sys. v. Procter & Gamble Pharm., Inc.,
                                  676 F. Supp. 2d 321 (D. Del. 2009) .......................................................................... 9
                      21
                               Thermolife Int’l, LLC v. Vital Pharms., Inc.,
                      22          No. CV 14-2449 RSWL (AGRx), 2014 WL 12235190 (C.D. Cal.
                                  Aug. 14, 2014) ......................................................................................................... 11
                      23
                               Thrive Natural Care, Inc. v. Thrive Causemetics,
                      24          Case No. 2:20-cv-09091(C.D. Cal.) ........................................................................ 15
                      25       TraceWilco, Inc. v. Symantec Corp.,
                                  No. 08-80877-CIV, 2009 WL 455432 (S.D. Fla. Feb. 23, 2009) ............................. 7
                      26
                               Vehimax Int’l, LLC v. Jui Li Enterpirse Co., Ltd.,
                      27         No. CV 09-6437 SVW, 2010 WL 11527371 (C.D. Cal. Mar. 16,
                                 2010) .......................................................................................................................... 4
                      28

Kendall Brill
& Kelly LLP
                               603293271                                         iii               Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                      LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 5 of 23 Page ID #:3115




                           1   Yeti Data, Inc. v. Snowflake, Inc.,
                                  No. CV 20-6595 PA, 2020 WL 8174630 (C.D. Cal. Nov. 9, 2020) ..................... 7, 8
                           2
                               Zimpleman v. Progressive Northern Ins. Co.,
                           3      No. C-09-03306 RMW, 2010 WL 135325 (N.D. Cal. Jan. 8, 2010) ................ 13, 15
                           4   Federal Statutes
                           5   15 U.S.C. § 1057(c) ...................................................................................................... 10
                           6   28 U.S.C. § 1404(a) ........................................................................................................ 2
                           7

                           8

                           9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

Kendall Brill
& Kelly LLP
                               603293271                                        iv                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                     LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 6 of 23 Page ID #:3116




                           1               TNC does not dispute that its claims could have been properly brought in the
                           2   Eastern District of Texas. This case belongs there, and nothing in TNC’s opposition
                           3   compels a different outcome. Nothing about TNC’s or Le-Vel’s connections to this
                           4   District are substantial, sizeable, or significant—contrary to what TNC contends. E.g.,
                           5   Dkt. 58-1 at 1-2, 6. And nothing establishes this venue is a more convenient forum
                           6   than the Eastern District of Texas.
                           7               TNC’s opposition is notable for what it lacks, including:
                           8                   TNC does not identify any offices or employees located in this District or
                           9                     that otherwise reside in this District.
                      10                       TNC does not identify any sales numbers from the physical stores that it
                      11                         alleges sell its products in this District, let alone any sales data related to
                      12                         how these physical store sales compare to TNC’s highest sales districts
                      13                         and overall national sales, making a comparative assessment impossible.
                      14                       As for TNC’s disclosure of its recent year of online sales in this District
                      15                         and in the Eastern and Northern Districts of Texas, TNC conspicuously
                      16                         fails to provide any information on its annual sales for these districts
                      17                         leading up to 2020, let alone any information showing how these sales
                      18                         compare to its highest sales districts and overall national online sales,
                      19                         again making a comparative assessment impossible.
                      20                       TNC does not identify any specific harm that it has experienced in this
                      21                         District (in its complaint, TNC alleges a nationwide harm not tied to a
                      22                         specific forum) (see, e.g., Dkt. 1 ¶¶ 58, 64).
                      23                       TNC fails to address various key operative issues at the center of gravity
                      24                         of this case, including fact-intensive issues over the parties’ respective
                      25                         priority of rights, the validity of those rights, and the exercise of those
                      26                         rights through the zone of natural product expansion, all of which are
                      27                         based on facts found in Texas for Le-Vel, and none of which are based
                      28                         on facts found in this District for TNC or otherwise.
Kendall Brill
& Kelly LLP
                               603293271                                    1                 Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                 LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 7 of 23 Page ID #:3117




                           1               TNC’s failure to establish sufficient connections to this District warrants this
                           2   case’s transfer to the Eastern District of Texas, as it is a far more convenient forum.
                           3   As it is within the Court’s broad discretion, Le-Vel respectfully requests transferring
                           4   this case to the Eastern District of Texas or, alternatively, to the Northern District of
                           5   Texas.
                           6   I.          The Court Has Great Discretion to Transfer this Case
                           7               This “court has discretion to adjudicate motions for transfer according to an
                           8   individualized, case-by-case consideration of convenience and fairness.” Jones v.
                           9   GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000); see also, e.g., Fed. Deposit
                      10       Ins. Corp. for BankUnited, FSB v. First Priority Fin., Inc., No. CV 15-03776 MMM
                      11       (AGRx), 2015 WL 13357439, at *2 (C.D. Cal. Nov. 10, 2015) (stating the district
                      12       court has broad discretion to transfer a case to another district where venue is proper)
                      13       (citing Sparling v. Hoffman Constr. Co., 864 F.2d 635, 639 (9th Cir. 1988)); E. & J.
                      14       Gallo Winery v. F. & P.S.p.A., 899 F. Supp. 465, 466 (E.D. Cal. 1994) (finding the
                      15       decision to transfer venue is within “the inherently broad discretion of the Court”). For
                      16       the reasons below, Le-Vel respectfully requests this Court exercise its broad discretion
                      17       and transfer this case.
                      18       II.         TNC Concedes Its Claims Could Have Been Brought in Texas
                      19                   TNC does not dispute that (1) the Eastern District of Texas would have subject
                      20       matter jurisdiction over TNC’s federal trademark infringement and unfair competition
                      21       claims; (2) pendent jurisdiction over TNC’s state law claims would be appropriate in
                      22       Texas; and (3) venue and personal jurisdiction over Le-Vel would be proper in Texas
                      23       because Texas is where Le-Vel’s principal place of business is located and where key
                      24       Le-Vel employees with knowledge of the core issues in this case reside. The threshold
                      25       inquiry under 28 U.S.C. § 1404(a) is therefore met. E.g., Skee Ball, Inc. v. Full Circle
                      26       United, No. C-11-04930 EDL, 2011 WL 6749013, at *5 (N.D. Cal. Dec. 22, 2011);
                      27       see also Cascades Projection LLC v. NEC Display Sols. of Am., Inc., No. CV 15-
                      28       00273 SJO (RZx), 2015 WL 12698454, at *1-2 (C.D. Cal. June 5, 2015); Secured
Kendall Brill
& Kelly LLP
                               603293271                                    2                 Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                 LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 8 of 23 Page ID #:3118




                           1   Mail Sols., LLC v. Advanced Image Direct, LLC, No. SACV 12-01090-DOC (MLGx),
                           2   2013 WL 8596579, at *4 (C.D. Cal. Jan. 30, 2013).
                           3   III.        Le-Vel Has No Significant Contacts to this District
                           4               TNC’s claim that Le-Vel has “many” contacts in this District is unfounded. See
                           5   Dkt. 58-1 at 5-7.
                           6               Le-Vel is a Texas limited liability corporation with a principal place of business
                           7   in Frisco, Texas. Dkt. 46-2 at 2; Dkt. 46-3 ¶ 2. The highest concentration of Le-Vel
                           8   employees is in the Eastern District of Texas and its nearby vicinity, including the key
                           9   executives and like employees that work in finance, compliance, supply chain and
                      10       distribution, operations, customer support, and information technology. E.g., Dkt. 46-
                      11       3 ¶¶ 8-9. Le-Vel employees knowledgeable about THRIVE SKIN products are also
                      12       located in Texas. Id. In stark contrast, Le-Vel has no employees, offices, warehouses,
                      13       or servers in this District. Dkt. 46-2 at 2; Dkt. 46-3 ¶¶ 2, 4. THRIVE SKIN skincare
                      14       products were not designed or formulated in California; nor are they manufactured in
                      15       or distributed from California. Dkt. 46-3 ¶ 4. Le-Vel has no meaningful relationship to
                      16       this forum.
                      17                   Rather than acknowledge the great weight of this evidence, TNC defaults to
                      18       contending: (1) Le-Vel’s online sales to this District are substantial enough to show
                      19       Le-Vel targets this District; (2) Le-Vel has employees in the form of its Independent
                      20       Brand Promoters (“third-party promoters”) in this District; (3) Le-Vel has employee
                      21       supervisors in this District; and (4) Le-Vel brought a lawsuit in this District and has
                      22       thus acknowledged the convenience of this forum. Dkt. 58-1 at 5-7. TNC’s attempt to
                      23       manufacture a relationship between Le-Vel and this District based on such specious
                      24       grounds should be rejected.
                      25                   First, TNC contends that Le-Vel’s sales of over            in THRIVE SKIN
                      26       products in this District are “sizable sales,” which imply Le-Vel targeted this District.
                      27       Dkt. 58-1 at 1, 5 (citing Dkt. 15-2 ¶ 5). Not true. Le-Vel offers its products nationwide
                      28       through its website without specifically targeting this District. Dkt. 46-2 at 4-6; Dkt.
Kendall Brill
& Kelly LLP
                               603293271                                    3                 Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                 LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 9 of 23 Page ID #:3119




                          1   46-3   ,r 13. That some products may be sold in this District does not make this District
                          2   convenient as a matter of course. See, e.g. , Knoll, Inc. v. Modway, Inc. , No. 5:19-cv-
                          3   2238-DDP (SPx), 2020 WL 6784346, at *3-4 (C.D. Cal. Nov. 17, 2020) (transferring
                          4   case even though the parties "appear[ed] to market, sell, and distribute their respective
                          5   products nationwide"); cf Vehimax Int 'l, LLC v. Jui Li Enter. Co., Ltd. , No. CV 09-
                          6   6437 SVW (JEMx), 2010 WL 11527371, at *4-6 (C.D. Cal. Mar. 16, 2010) (finding
                          7   plaintiffs selected forum was not convenient notwithstanding defendants transacting
                          8   business nationwide, including in California, and explaining that "the fallacy of this
                          9   argument is apparent on its face-that is, as Plaintiff alleges that Defendants
                        10    transacted business nationwide, Plaintiffs argument is equally applicable to any
                        11    district. Such facts clearly do not favor California over any other forum. "). TNC also
                        12    omits that Le-Vel' s sales in this District are                      of Le-Vel 's nationwide sales
                        13    for THRIVE SKIN skincare products. Dkt. 24-2 at 2, 6, 23 ; Dkt. 24-3 ,r,r 53-55 ; Dkt.
                        14    46-2 at 4; Dkt. 46-3     ,r 13. 1 Yet in the same breath, TNC repeatedly contends that its
                        15    own sales of                   are                   and cannot tie a party to a specific district.
                        16    Dkt. 58-1 at 2 (asserting TNC's online sales to cities in the relevant districts of Texas
                        17    are                and                ). Thus, by TNC own admissions, Le-Vel's sales do not
                        18    establish that Le-Vel has "many" contacts with this District. Compare Dkt. 58-1 at 5.
                        19                Second, TNC contends Le-Vel's third-party promoters are Le-Vel employees,
                        20    and there are at least                 third-party promoters in this District. Id. Not true. The
                        21    third-party promoters are "independent contractors engaged in their own separate
                        22    business pursuits." Dkt. 46-3        ,r 16, Ex.   1 at 3; see also Dkt. 44-2, Ex. 1 at 3. TNC
                        23    further inaccurately asserts that the third-party promoters sell Le-Vel products. Dkt.
                        24    58-1 at 5. They do not and, instead, earn commissions based on the purchases that
                        25    their referred customers (whatever district they may come from) directly make from
                        26

                        27
                                          I
                                                                                                           Le-Vel,'- -
                        28    -                                                                            ,, Dkt. 4 6 ~ Dkt.
                 .            46-3 '13.
Kendall Brill                 603293271                                   4                 Case No. 2:2 1-CV-02022-DOC-KES
& Kelly LLP                   -----------------------------------
10 1oo san,.Mon;"' sI,d                                LE-VEL'S MEMORANDUM ISO MOTION TO TRANSFER
Sufte 172S
LOS Angeles. CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 10 of 23 Page ID #:3120




                           1   Le-Vel via its website. Dkt. 46-2 at 5; Dkt. 46-3 ¶ 13, 15-17. Further, the third-party
                           2   promoters determine when, where, and how they want to promote Le-Vel’s products,
                           3   without specific “how-to-promote” guidance from Le-Vel. Id. ¶ 17. As such, Le-Vel
                           4   does not target, control, or direct third-party promoters’ activities (whether they be in
                           5   California or elsewhere). Id.; Dkt. 46-2 at 5. These independent third-party promoters
                           6   do not establish that Le-Vel targeted this District, much less establish “many” contacts
                           7   in this District.
                           8               Moreover, as of March 14, 2021, Le-Vel had approximately              third-party
                           9   promoters nationwide, and only a                                           of those reside in
                      10       this District. Dkt. 46-3 ¶ 18; Dkt. 46-2 at 5. The more relevant consideration, which
                      11       TNC ignores, is that                of Le-Vel’s                   third-party promoters are
                      12       located in Texas, including its             third-party promoters nationwide, while
                      13                                  third-party promoters are located in this District. Id. at 5-6. To
                      14       the extent that these third-party promoters have relevant information, it would be the
                      15       Texas-located top third-party promoters who would have that information. Texas is,
                      16       therefore, the more convenient forum.
                      17                   Third, TNC falsely contends that “online sources show that Le-Vel has several
                      18       employee-supervisors located in this District” based on information from LinkedIn.
                      19       Dkt. 58-1 at 5-6 (citing Dkt. 15-2, Ex. B). Not true. As noted above, Le-Vel’s third-
                      20       party promoters are independent third-parties, not employees of Le-Vel. Any alleged
                      21       supervisory role these third-party promoters may have simply cannot be with respect
                      22       to Le-Vel employees. Dkt. 15-2, Ex. B. Additionally, Le-Vel has no control over how
                      23       these third-party promoters identify or associate themselves on LinkedIn. Hoffman
                      24       Decl. at ¶ 2. Any numbers LinkedIn may report are merely a result of third-party
                      25       promoters independently selecting Le-Vel through the “Experience” section of their
                      26

                      27

                      28

Kendall Brill
& Kelly LLP
                               603293271                                    5                 Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                 LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 11 of 23 Page ID #:3121




                           1   profiles. Id. This does not accurately reflect Le-Vel’s actual employees or the
                           2   positions (and roles) they self-report.2
                           3         Last, Le-Vel’s earlier lawsuit against Thrive Market, Inc. does not establish Le-
                           4   Vel acquiesced to this District as a convenient forum. Dkt. 58-1 at 6. Le-Vel filed in
                           5   this District, which was where the defendant Thrive Market resided. E.g., Compl. at
                           6   ¶ 3, Le-Vel Brands, LLC v. Thrive Market, Inc., No. 2:17-cv-08951-AFM, ECF. No. 1
                           7   (C.D. Cal. Dec. 13, 2017) (noting the defendant had an address of 4509 Glencoe Ave.,
                           8   Marina Del Rey, CA, in this District). This is proper, and it does not establish that this
                           9   District is convenient for Le-Vel on an ongoing basis. Allstar Mktg. Grp., LLC v. Your
                      10       Store Online, LLC, 666 F. Supp. 2d 1109, 1132-33 (C.D. Cal. 2009) (acknowledging
                      11       the inconvenience for the defendant even when involved in other ongoing litigations in
                      12       same District). Nonetheless, that lawsuit terminated in 2019. E.g., Min. Order, Le-Vel,
                      13       No. 2:17-cv-08951-AFM, ECF No.. 52 (May 3, 2019) (dismissing the case). TNC’s
                      14       cases discussing the purported relevance of ongoing litigation(s) in the same district
                      15       are clearly inapposite. Allstar, 666 F. Supp. 2d at 1132-33. Le-Vel is not “currently
                      16       involved” in other litigations in this District. This District is not a convenient forum.
                      17       IV.   TNC Likewise Lacks “Significant Contacts” With This District
                      18             TNC contends it has “significant contacts” in this District. See, e.g., Dkt. 58-1
                      19       at 2-3, 6. But TNC does not reside in this District. It has no offices in this District, and
                      20       it appears that TNC has no employees located in this District.3 TNC argues that it has
                      21       “significant contacts” because it has sold THRIVE skincare products in a handful of
                      22       physical stores in this District since 2015. Dkt. 58-2 ¶ 7. Rather than disclose exactly
                      23       how many stores sell its products in this District, TNC identifies “six to eight” stores
                      24       it considers exemplary but neglects to provide any sales information associated with
                      25

                      26
                                     2
                      27
                                           Le-Vel cited a LinkedIn page associated with “Thrive Natural Company” to
                               show that TNC might have an employee located in Van Alstyne, Texas. See Dkt. 46-2
                      28
                               at 6; Dkt. 44-3 ¶ 10, Exhibit 9. TNC argued that this company page on LinkedIn did
                               not accurately capture its employees. Dkt. 58-1 at 6. TNC cannot have it both ways.
                                         3
                                           TNC does not argue otherwise in its opposition.
Kendall Brill
& Kelly LLP
                               603293271                                     6                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                             LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 12 of 23 Page ID #:3122




                           1   those stores. See id. As the record currently stands, Le-Vel (as well as this Court) is
                           2   left unable to evaluate precisely how “significant” this connection compares to TNC’s
                           3   established presence on a national level or otherwise.
                           4               TNC also summarily contends that its online sales in this District “have been
                           5                   .” Dkt. 58-1 at 2; Dkt. 58-2 ¶ 10. The record, however, categorically fails to
                           6   support such a contention. TNC provides snapshot sales information for the limited
                           7   time-period between March 2020 and February 2021, notwithstanding its alleged sales
                           8   claims of THRIVE products in this District since 2015. Dkt. 58-2 ¶ 7. Nor does TNC
                           9   disclose which products it has sold, i.e., men’s grooming products or more traditional
                      10       unisex skincare products like lotions and sunscreens that it launched in late 2019 into
                      11       early 2020. Id. at ¶¶ 7-8, 10-11. Such purposeful vagaries indicate TNC’s THRIVE
                      12       product sales before March 2020 were marginal, at best.
                      13                   Nor does TNC contend that this District is the location with its highest sales, let
                      14       alone indicate where such sales rank overall. The sum of such piecemeal contentions
                      15       falls far short of “significant contacts” in this District. As for TNC’s attendance at an
                      16       Expo over six years ago, and the location of its outside counsel in this District, those
                      17       contacts cannot remedy the void of truly significant contacts with this District. See
                      18       Dkt. 58-2 ¶ 12; Yeti Data, Inc. v. Snowflake, Inc., No. CV 20-6595 PA (AFMx), 2020
                      19       WL 8174630, at *4 (C.D. Cal. Nov. 9, 2020) (“that Plaintiff has retained counsel in
                      20       this District deserves no deference”).
                      21       V.          The Center of Gravity of This Dispute Is in the Eastern District of
                                           Texas, and the Nearby Northern District of Texas
                      22
                                           As this Court held in Secured Mail, “even if litigating in the transferee district
                      23
                               would cause inconvenience to the plaintiff’s witnesses, the ‘center of gravity’ of the
                      24
                               infringing activity ultimately tips the scales” in favor of transfer. 2013 WL 8596579,
                      25
                               at *3 (citing both Motorola Mobility, Inc. v. Microsoft Corp., No. 11-3136, 2011 WL
                      26
                               5834923, at *7 (N.D. Cal. Nov. 21, 2011), and TraceWilco, Inc. v. Symantec Corp.,
                      27
                               No. 08-80877-CIV, 2009 WL 455432, at *3-4 (S.D. Fla. Feb. 23, 2009), inter alia).
                      28

Kendall Brill
& Kelly LLP
                               603293271                                     7                 Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                  LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 13 of 23 Page ID #:3123




                           1   That is the case here, irrespective of TNC’s allegations regarding its purported witness
                           2   convenience.
                           3          TNC alleges that this District has more contacts related to TNC’s claim of
                           4   trademark infringement than Texas, and its case should remain here as a result. Dkt.
                           5   58-1 at 7-9. Rather than focus on the numerous issues presented by this case in its
                           6   entirety—e.g., issues concerning the priority of trademark rights (Eastern District of
                           7   Texas), issues concerning the underlying validity of TNC’s asserted registrations
                           8   (Northern District of California), issues of the parties’ products and their respective
                           9   zones of expansion (Eastern District of Texas and Northern District of California)—
                      10       TNC focuses only on a geocentric comparison of the likelihood of confusion between
                      11       this District and Texas. TNC contends that, because it never sold products in physical
                      12       stores in Texas, because it has “minimal” sales in Texas compared to California, and
                      13       because it sold THRIVE products in a few physical stores in this District, a likelihood
                      14       of confusion can be more readily assessed in this District than in Texas. Id. This is a
                      15       pure strawman. Further, if TNC’s contorted logic is applied to Le-Vel’s comparative
                      16       district-centric product sales, it strongly supports transfer to Texas.
                      17              First, Le-Vel has never sold products in physical stores in this District (it only
                      18       sells products online). Hoffman Decl. at ¶ 3. Second, Le-Vel has                   sales in
                      19       California compared to Texas. Dkt. 46-2 at 15. Third, Le-Vel initially developed,
                      20       distributed, and sold its THRIVE products from the Eastern and Northern Districts of
                      21       Texas. Those facts favor transfer or are neutral. See Yeti, 2020 WL 8174630, at *34
                      22       (emphasizing that “whether defendants’ website is accessible to those who reside in
                      23       this District is not sufficient to establish that venue is proper”); see Armor All/STP
                      24       Prods. Co. v. TSI Prods., Inc., No. 3:17-cv-1131 (MPS), 2018 WL 9812123, at *4 (D.
                      25       Conn. Aug. 30, 2018) (finding this factor “largely neutral” when considering location
                      26

                      27              4
                                         TNC’s attempts to distinguish this case are unavailing, as TNC presumes the
                      28
                               conclusion it seeks. See Dkt. 58-1 at 9. Like the parties in Yeti, neither party here is a
                               resident of this District, and Le-Vel lacks significant ties to this District (as discussed
                               above) beyond the mere “operating [of] an interacting website.” Id.
Kendall Brill
& Kelly LLP
                               603293271                                    8                   Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                             LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 14 of 23 Page ID #:3124




                           1   of the alleged confusion as well as where alleged infringing products were designed
                           2   and developed); Secured Mail, 2013 WL 8596579, at *3-4 (citing Teleconference Sys.
                           3   v. Procter & Gamble Pharm., Inc., 676 F. Supp. 2d 321, 331 (D. Del. 2009) and then
                           4   noting in that case, “location of allegedly infringing conduct was neutral factor where
                           5   it occurred in both [the] chosen forum and transferee district”). And, of course, TNC’s
                           6   allegations of infringement are not geocentric, as TNC seeks relief on a national scale.
                           7   TNC cannot show that this District is the epicenter of marketplace convergence of the
                           8   parties’ products, and it cannot specifically show that this District is the epicenter over
                           9   Texas, where the alleged acts of trademark infringement originate and where Le-Vel’s
                      10                             .
                      11                   TNC also ignores critical parts of this case—namely, Le-Vel has a priority of
                      12       rights claim to the THRIVE trademark based on its prior common law rights and its
                      13       zone of natural product expansion from vitamins and skin-based nutritional patches
                      14       into skincare products. The question of priority over the THRIVE mark is central to
                      15       the underlying dispute, which TNC completely failed to address. Dkt. 46-2 at 1, 12-
                      16       13. As Le-Vel explained in its opening motion, TNC claims rights in THRIVE from
                      17       September 11, 2012, which was the filing date of its application that later matured into
                      18       registration on January 14, 2014. That application’s filing date (September 11, 2012)
                      19       and registration date (January 14, 2014) fall after Le-Vel’s first use of its THRIVE
                      20       mark on August 24, 2012. Id. at 1. And Le-Vel’s continuing use of its THRIVE mark
                      21       since August 24, 2012 resulted in a staggering                   in nationwide sales for Le-
                      22       Vel by TNC’s January 14, 2014 registration date. See Dkt. 46-3 ¶ 11; Dep’t of Parks
                      23       & Recreation v. Bazaar Del Mundo Inc., 448 F.3d 1118, 1121-26 (9th Cir. 2006) (“To
                      24       demonstrate priority of use, the [plaintiff] must prove [] it actually adopted and used
                      25       the marks in commerce prior to [the defendant’s] registration . . . .”); Kabushiki
                      26       Kaisha Megahouse v. Anjar Co. LLC, No. 2:14-cv-00598 CAS(CWx), 2014 WL
                      27       5456523, at *1-5 (C.D. Cal. Oct. 20, 2014) (finding mark not incontestable “to the
                      28       extent that it infringes on another’s valid rights in the mark acquired under state law
Kendall Brill
& Kelly LLP
                               603293271                                    9                 Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                 LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 15 of 23 Page ID #:3125




                           1   by a use continuing from a date prior to federal registration of the mark” (citation and
                           2   quotation marks omitted)).
                           3               The relevance of this crucial Eastern-District-of-Texas-based fact is acute in
                           4   this case, as TNC’s claim of “constructive use” for purposes of “conferring a right of
                           5   priority” has an unambiguous and plain statutory language exception under Lanham
                           6   Act Section 7(c) for a person who “prior to such filing—has used the mark” (namely,
                           7   Le-Vel). 15 U.S.C. § 1057(c). Given that statutory exception, the parties’ rights in this
                           8   case default to their respective common law rights for purposes of priority, and those
                           9   operative facts are located in the Eastern District of Texas for Le-Vel and the Northern
                      10       District of California for TNC. The issues concerning which party has priority in the
                      11       THRIVE mark will be a key center of gravity in the case. And of course, another key
                      12       center of gravity will be Le-Vel’s exercise of its rights to naturally expand its products
                      13       (i.e., from vitamins and skin-based nutritional supplements to skincare products),
                      14       which, again, happened in Texas. Hoffman Decl. at ¶ 5.
                      15                   In sum, a considerable portion of this case will focus on facts surrounding Le-
                      16       Vel’s first use of the THRIVE mark and its natural product expansion from vitamins
                      17       and skin-based vitamin patches to skin vitamins and skincare products. See Dkt. 46-2
                      18       at 12-13. Before TNC was formed, Le-Vel selected and invested in its THRIVE mark
                      19       in the summer of 2012 in Dallas and Irving, Texas. Dkt. 46-2 at 12; Dkt. 46-3 ¶ 10. It
                      20       was at this location that Le-Vel, including its founders (discussed below), made key
                      21       decisions about the brand and trademark, marketing campaign, and design of product
                      22       offerings, including its vision of connecting one’s skin to nutrition through its vitamin
                      23       skin patches. Id. As Le-Vel’s THRIVE brand grew, so too did its product offerings,
                      24       naturally expanding from vitamins and skin-based vitamin patches to skin vitamins
                      25       and skincare products. Id. Thus, key “centers of gravity” for this case are located in
                      26       Texas, not in this District, as the operative facts related to priority and natural product
                      27       expansion strongly favor transfer to Texas.
                      28

Kendall Brill
& Kelly LLP
                               603293271                                    10                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                 LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 16 of 23 Page ID #:3126




                           1   VI.   Witness Convenience Favors Transfer
                           2         TNC attempts to trivialize the inconvenience that Le-Vel’s witnesses would
                           3   experience traveling to this District. Dkt. 58-1 at 9-11. Although various Le-Vel’s
                           4   witnesses may be employees,5 this Court has held “when the allegations in a case
                           5   focus on Defendants’ conduct, the convenience of witnesses favors transfer.” See, e.g.,
                           6   Estrella v. Freedom Fin’l Network, LLC, No. SACV09-0189 DOC(ANx), 2009 WL
                           7   10678991, at *3 (C.D. Cal. July 9, 2009) (emphasis added); see also Thermolife Int’l,
                           8   LLC v. Vital Pharms., Inc., No. CV 14-2449 RSWL (AGRx), 2014 WL 12235190, at
                           9   *5 (C.D. Cal. Aug. 15, 2014) (explaining “[e]ven if Defendants’ employees
                      10       inconvenience may be accorded less weight, that does not mean that their convenience
                      11       is given no weight,” and finding this factor weighed in favor of transfer).
                      12             Further, Le-Vel would face considerable hardships if its employees were forced
                      13       to travel to this District. Although Le-Vel runs a successful nationwide business, its
                      14

                      15
                               operations are run by only
                                                            I   employees. Hoffman Decl. at ¶ 2. Requiring certain
                               executives to travel to a district where Le-Vel has no headquarters or presence at all
                      16       will undeniably disrupt Le-Vel’s business. It would be far more convenient for those
                      17       witnesses to travel to Le-Vel’s central hub in the Eastern District of Texas, where they
                      18       can attend to their regular corporate duties, rather than operating out of a local hotel in
                      19       Santa Ana. E.g., Newthink LLC v. Lenovo (U.S.) Inc., No. 2:12-cv-5443-ODW(JCx),
                      20       2012 WL 6062084, at *1 (C.D. Cal. Dec. 4, 2012) (stating it is more convenient for
                      21       witnesses traveling to the U.S. for discovery or trial to go to Lenovo’s headquarters
                      22       than elsewhere).
                      23

                      24

                      25
                                     5
                      26
                                         TNC further contends that Le-Vel did not identify witnesses or the testimony
                               they will likely provide. See Dkt. 58-1 at 9-10. Not so. For example, Le-Vel explained
                      27
                               in its opening motion that, among other things, Le-Vel’s CFO resides in Carrollton,
                               Texas and is knowledgeable about THRIVE SKIN skincare sales. Dkt. 46-2 at 10;
                      28
                               Dkt. 46-3 ¶ 9. And its president and chief legal officer resides in Florida and is
                               knowledgeable about general operations, legal matters, and compliance issues. Dkt.
                               46-2 at 10; Dkt. 46-3 ¶ 12.
Kendall Brill
& Kelly LLP
                               603293271                                   11                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                             LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 17 of 23 Page ID #:3127




                           1               Further, TNC fails to identify non-party witnesses who could provide testimony
                           2   relevant to the core issues, or testimony that is not duplicative of testimony otherwise
                           3   attainable by employee witnesses. Dkt. 58-1 at 2-3, 11. This District has recognized it
                           4   is not just the quantity of witnesses that matters, but also the relative “importance of
                           5   the witnesses,” and why their testimony is relevant and/or necessary. E.g., Fontaine v.
                           6   Washington Mut. Bank, Inc., No. CV 08-5659 PSG (Ex), 2009 WL 1202886, at *3-4
                           7   (C.D. Cal. Apr. 30, 2009); see Gates Learjet Corp. v. Jensen, 743 F.2d 1325, 1335-36
                           8   (9th Cir. 1984) (concluding that “the district court improperly focused on the number
                           9   of witnesses in each location” and should have instead “examined the materiality and
                      10       importance of the anticipated witnesses’ testimony”); Kiewet Infrastructure W. Co. v.
                      11       Samson Rope Techs., Case No. SA CV 19-02501-DOC-ADS, 2020 WL 5092914, at
                      12       *4 (C.D. Cal. Mar. 6, 2020) (explaining that “[t]he Court consider[s] not simply how
                      13       many witnesses each side has and the location of each, but also the importance of the
                      14       witnesses” (internal quotation marks and citations omitted)).
                      15                   As Le-Vel addressed in its opening motion, its anticipated witnesses include
                      16       Texas-based employees with particular knowledge about important issues in this case,
                      17       including, for example sales information, compliance with marketing claims, and
                      18       supply chain and distribution logistics. See, e.g., Dkt. 46-2 at 10-11; Dkt. 46-3 ¶¶ 8-
                      19       12; Hoffman Decl. at ¶¶ 4, 6. Those topics are highly relevant to this case. For
                      20       example, Le-Vel has four executive employees in the Eastern District of Texas—its
                      21       in-house counsel, CFO, director of supply chain, and senior director of operations—
                      22       who have particular knowledge of THRIVE SKIN sales and product distribution. Dkt.
                      23       46-2 at 10; Dkt. 46-3 ¶ 9; Hoffman Decl. at ¶ 4. Le-Vel’s director of finance also
                      24       resides nearby in the Northern District of Texas. Dkt. 46-2 at 10; Dkt. 46-3 ¶ 12;
                      25       Hoffman Decl. at ¶ 6.
                      26                   Le-Vel further identified various witnesses who do not live in Texas, but for
                      27       whom Texas is the more “convenient” forum. For example, those witnesses are Le-
                      28       Vel’s co-founder, who is knowledgeable about the development, adoption, and initial
Kendall Brill
& Kelly LLP
                               603293271                                    12                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                 LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 18 of 23 Page ID #:3128




                           1   use of Le-Vel’s THRIVE mark, as well as Le-Vel’s long-standing plans to exercise its
                           2   rights to naturally expand into skincare, all of which occurred in Texas. Dkt. 46-2 at
                           3   11; Hoffman Decl. at ¶ 5. Testimony on this important issue will carry significant
                           4   weight. Le-Vel also identified its president and chief legal officer, who has knowledge
                           5   about Le-Vel’s general operations, legal matters, and compliance issues. Dkt. 46-2 at
                           6   10; Dkt. 46-3 ¶ 12; Hoffman Decl. at ¶ 6. Each of the anticipated Le-Vel witnesses
                           7   could provide testimony going to any number of core issues in this case. See, e.g.,
                           8   Zimpleman v. Progressive Northern Ins. Co., No. C-09-03306 RMW, 2010 WL
                           9   135325, at *7 (N.D. Cal. Jan. 8, 2010) (explaining “[m]ore importantly, while the
                      10       testimony of [plaintiff’s] witnesses to the accident is relevant, the testimony of
                      11       [defendant’s] medical providers who treated plaintiff for her alleged injuries is more
                      12       likely to be probative regarding the central issue in this case—the nature and extent of
                      13       injuries suffered by plaintiff as a result of the accident” and finding witness
                      14       convenience weighed in favor of transfer (emphasis added)).
                      15             In stark contrast, TNC identifies no meaningful anticipated witnesses located in
                      16       this District. TNC’s CEO, who is located outside of this District, already provided
                      17       testimony on TNC’s brand identity, packaging, online and product branding, market
                      18       presence, and distribution into brick-and-mortar stores. See Dkt. 8-2, 28-4, 56-1. Thus,
                      19       each of the additional witnesses TNC identifies as residing in this District would only
                      20       provide cumulative testimony for these topics, again, including TNC’s brand identity
                      21       and harm caused by alleged consumer confusion.6
                      22             For example, TNC identified two public relations/marketing contractors both of
                      23       whom would allegedly provide the same information—namely, testimony on TNC’s
                      24       “brand identity and [] the harm caused to that identity by consumer confusion.” E.g.,
                      25

                      26
                                     6
                      27
                                         TNC has not alleged the occurrence of any instance of actual consumer
                               confusion caused by Le-Vel’s use of its THRIVE SKIN name for its skincare products
                      28
                               over the past two years, which is not surprising given that consumers purchasing such
                               products are already familiar with Le-Vel’s use of the THRIVE mark for its numerous
                               other products.
Kendall Brill
& Kelly LLP
                               603293271                                  13                 Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                             LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 19 of 23 Page ID #:3129




                           1   Dkt. 58-1 at 11; Dkt. 58-2 ¶¶ 13-15. Further, one named contractor only worked for
                           2   TNC from 2014-2017 and therefore has no personal knowledge of any “consumer
                           3   confusion” about Le-Vel’s THRIVE SKIN product, which was launched only in 2019,
                           4   two years after she stopped working for TNC. See Dkt. 58-2 ¶ 15. Further, any
                           5   testimony from her on this issue would likely be improper expert opinion. The other
                           6   appears to have been hired shortly after TNC filed its complaint.7 Dkt. 58-2 ¶ 14;
                           7   Woods Decl. at ¶ 2, Ex. 1. TNC’s post hoc reliance on the just-hired employee cannot
                           8   create post-lawsuit filing convenience in this forum. Obviously, it is unclear what, if
                           9   any, relevant testimony she could provide, given her short tenure at TNC. Dkt. 58-2
                      10       ¶ 14.
                      11               TNC also identifies a brand designer as a “likely” witness based on “extreme[]
                      12       knowledge[]” about TNC’s brand including “the importance of [TNC’s] brand identity
                      13       in the skincare industry” and “the negative impact of brand infringement.” Dkt. 58-1
                      14       at 11; Dkt. 58-2 ¶ 16. TNC, however, submitted no evidence showing that the
                      15       designer has specialized or specific knowledge of the skincare industry or that he
                      16       could provide any credible fact testimony about the negative impact of infringement.
                      17       The remaining testimony appears duplicative of what TNC’s CEO already provides or
                      18       could provide, and it constitutes improper expert testimony. Again, TNC overstates
                      19       the testimony the designer could provide.
                      20               TNC also identified two TNC investors as possible witnesses. Dkt. 58-1 at 11;
                      21       Dkt. 58-2 ¶¶ 17-19. Again, these investors are identified as providing testimony about
                      22       alleged “harm caused to [TNC] investors by potential confusion.” Dkt. 58-2 ¶¶ 18-19.
                      23       But harm to investors is not harm to TNC caused by alleged acts of infringement, and
                      24       it remains unclear how such testimony would pertain to any of the claims at issue in
                      25

                      26

                      27
                                       7
                      28
                                         TNC choose not to specify the time period for which its current public
                               relations contractor worked for it, leaving Le-Vel and the Court to rely on public
                               information.
Kendall Brill
& Kelly LLP
                               603293271                                   14               Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                             LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 20 of 23 Page ID #:3130




                           1   this case.8 TNC’s other anticipated witnesses, including packing and manufacturing
                           2   vendors, are likewise deficient. The ultimate importance of their testimony appears
                           3   tangential to core issues in this case. Id. ¶¶ 20-23; Zimpleman, 2010 WL 135325, at
                           4   *2; see also Pyrocap Int’l Corp. v. Ford Motor Corp., 259 F. Supp 2d 92, 97-98
                           5   (D.D.C. 2003) (plaintiff’s anticipated witness testimony “appears to be tangential to
                           6   the central issues of this case,” and convenience of parties and witnesses weighed in
                           7   favor of transfer). Further, and as noted above, such testimony is at best cumulative of
                           8   TNC’s CEO’s anticipated testimony. In sum, TNC’s attempt to manufacture fleeting
                           9   and tenuous connections with this District through its proffered “witnesses” is grossly
                      10       inadequate. This factor weighs in favor of transfer.
                      11       VII. TNC’s Choice of Forum Has Little Weight in the Transfer Analysis
                      12             Despite the absence of meaningful connections, TNC insists that weight be
                      13       given to its choice of forum. Dkt. 58-1 at 4-5.9 But TNC ignores the fundamental
                      14       exception—as recognized in the Allstar case that it cites—that “[a] plaintiff’s choice
                      15       of forum is entitled to less deference, however, when the plaintiff elects to pursue a
                      16       case outside its home forum.” Allstar, 666 F. Supp. 2d at 1131 (emphasis added).
                      17             Because neither TNC nor Le-Vel is a citizen of this forum, deference for TNC’s
                      18       selected forum is greatly diminished, and its choice receives “little weight” in the
                      19       transfer analysis. Kiewet, 2020 WL 5092914, at *3 (when “operative facts have not
                      20

                      21             8
                                           The relationship of such investors to TNC and its CEO was not disclosed,
                      22
                               leaving Le-Vel and this Court to speculate what investments were made and under
                               what conditions and prior awareness/knowledge that they were made, including the
                      23
                               existence of the various other alleged third-party infringers TNC is currently suing in
                               this court (e.g., Thrive Causemetics) along with numerous other third-party infringers.
                      24
                               See, e.g. Thrive Natural Care, Inc. v. Thrive Causemetics, Case No. 2:20-cv-09091
                               (C.D. Cal. Oct. 2, 2020),
                                         9
                      25
                                           To the extent TNC contends evidence of forum-shopping must be submitted
                               before any deference to its choice of forum is diminished, that is not the case. Dkt. 58-
                      26
                               1 at 5. Concerns about forum-shopping are particularly prevalent whenever a plaintiff
                               brings suit outside of its home jurisdiction and the defendant’s home jurisdiction. See
                      27
                               Mitchell v. Deutsche Bank Nat’l Tr. Co., No. SACV 15-01307-CJC (JCGx), 2015 WL
                               12867746, at *3 (C.D. Cal. Oct. 29, 2015). That neither party here is a citizen of this
                      28
                               forum is enough to trivialize deference that would otherwise be afforded TNC. See id.;
                               Kiewet, 2020 WL 5092914, at *3. Further, TNC’s selection of this District merely
                               because its counsel resides here is textbook forum-shopping in its own right.
Kendall Brill
& Kelly LLP
                               603293271                                      15              Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                             LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 21 of 23 Page ID #:3131




                           1   occurred within the forum” and/or “the [chosen] forum is not the primary residence of
                           2   . . . plaintiff or defendant,” the plaintiff’s choice to bring suit in this forum has little
                           3   impact on the transfer analysis and deference otherwise owed is reduced).
                           4               TNC’s selection is also inappropriate because the operative facts have not
                           5   occurred in this forum, this forum has no particular interest in the parties (other than
                           6   that this is where TNC’s outside litigation counsel resides, which is a non-factor), and
                           7   the subject matter is not substantially connected to this forum, as discussed above and
                           8   in Le-Vel’s opening motion (Dkt. 46-2). See Kiewet, 2020 WL 5092914, at *3.
                           9   VIII. Local Interests Favor Texas
                      10                   TNC incorrectly contends that local interests cannot favor Texas because Le-
                      11       Vel has not counterclaimed for defamation in this case. See Dkt. 58-1 at 13. But there
                      12       is simply no requirement that such counterclaim be filed before any assessment into
                      13       local interests can be made. Rather, as Le-Vel submitted in its opening brief, TNC’s
                      14       impugning Le-Vel’s reputation and business practices calls into question the work and
                      15       reputation of Le-Vel and its employees residing in or near the Eastern District of
                      16       Texas, and who conduct regular business in the Eastern of District. Dkt. 46-2 at 13-14.
                      17       Thus, the Eastern District of Texas has a strong local interest in this case. See, e.g.,
                      18       Callidus Software, Inc. v. Xactly Corp., No. SA-CV12-01432 JAK (FFMx), 2013 WL
                      19       12136523, at *3 (C.D. Cal. Mar. 11, 2013). This factor also weighs heavily in favor of
                      20       transfer.
                      21       IX.         The Parties’ Relative Sizes Does Not Outweigh the Other Factors
                      22                   TNC identifies its relatively small size compared to Le-Vel and contends that
                      23       this size disparity should weigh against transfer. Dkt. 58-1 at 6-7. That is not true. In
                      24       Hackwith, for example, this Court declined to hold that the larger size of the defendant
                      25       precluded transfer. Hackwith v. Apple Inc., No. CV 09-3482-VBF(VBKx), 2009 WL
                      26       10674053, at *2 (C.D. Cal. Aug. 12, 2009). Instead, the Court found that, although the
                      27       defendant was a larger corporation that could “more easily” absorb costs, its
                      28       “headquarters are located in the Northern District of California, and accordingly, [the]
Kendall Brill
& Kelly LLP
                               603293271                                    16                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                                 LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
                  Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 22 of 23 Page ID #:3132




                             1   parties will have easier access to evidence.” Id. With easier access to evidence, the
                             2   smaller (individual) plaintiff “will not be overburdened” by a transfer. Id. So too is the
                             3   case here, where Le-Vel seeks transfer to the Eastern District of Texas, where its
                             4   central hub is located and where relevant events occurred and key witnesses are
                             5   nearby. Id. The parties’ relative sizes cannot preclude transfer here.10 Mirza v. Cent.
                             6   Asia Inst., No. CV 14-01542 MMP (PJWx), 2014 WL 12663437, at *6 (C.D. Cal.
                             7   May 27, 2014) (noting it is not enough for a party to allege only the other party “is a
                             8   large corporation and far better equipped to absorb the expenses and inconvenience
                             9   outside its home district” (internal quotation marks and citations omitted)).
                        10                   Finally, it is impossible for this Court to engage in any meaningful comparison
                        11       of size because TNC has failed to disclose what its past or trending annual sales have
                        12       been anywhere in this case. Without that sales information, no meaningful analysis of
                        13       the comparative harm TNC has allegedly suffered in this District (or elsewhere) can
                        14       be made against any national baseline, let alone show any alleged harm that TNC has
                        15       suffered stemming from Le-Vel’s allegedly infringing use of the THRIVE SKIN
                        16       trademark over the past two years.
                        17       X.          Conclusion
                        18                   As detailed above and in Le-Vel’s opening motion, the relevant factors favor
                        19       transfer. Le-Vel respectfully requests that the Court transfer this case to the Eastern
                        20       District of Texas or, in the alternative, to the Northern District of Texas.
                        21

                        22

                        23

                        24

                        25
                                             10
                        26
                                           TNC greatly “overstates the significance of [the] relative-size discussion.” Cf.
                                 Mad Dogg Athletics Inc. v. Hart Wood Inc., No. CV 09-7027-GAF-FMO, 2009 WL



~endall Brill
    Kelly LLP
                        27

                        28
                                 Vel, it still has six employees and allegedly earned
                                                                                         -
                                 10673203, at *5 (C.D. Cal. Dec. 30, 2009). Although TNC is smaller relative to Le-
                                                                                                  in sales in 2020. Even
                                 in the case of an individual suing a large corporation, this factor can weigh in favor of
                                 defendant corporations and transfer. See Hackwith, 2009 WL 10674053, at *2.
                                 603293271                                    17                Case No. 2:21-CV-02022-DOC-KES
10.100 Santa M
Suite 1ns      onica Blvd.
                                                           LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Los Angeles, CA 90067
                Case 2:21-cv-02022-DOC-KES Document 62 Filed 04/19/21 Page 23 of 23 Page ID #:3133




                           1   DATED: April 19, 2021            KENDALL BRILL & KELLY LLP
                           2
                                                                By:         /s/ Alan Jay Weil
                           3                                          Alan Jay Weil
                           4                                          Attorneys for Defendant
                                                                      Le-Vel Brands, LLC
                           5

                           6
                                                                FINNEGAN, HENDERSON,
                                                                FARABOW, GARRETT & DUNNER, LLP
                           7
                                                               Mark Sommers (admitted pro hac vice)
                                                               Morgan E. Smith (SBN 293503)
                           8
                                                               Patrick J. Rodgers (pro hac vice forthcoming)

                           9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

Kendall Brill
& Kelly LLP
                               603293271                           18                Case No. 2:21-CV-02022-DOC-KES
10100 Santa Monica Blvd.                        LE-VEL’S MEMORANDUM ISO MOTION TO TRANSFER
Suite 1725
Los Angeles, CA 90067
